EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Pilling	 on 02/24/2022.

The application has been amended as follows: 

1. (Currently Amended) An improved chimney starter comprising: 
a cylindrical housing having an outer wall and inner wall defining a chamber, the chamber configured to hold charcoal; 
a series of spiral heat exchange chambers contained within the cylindrical housing; a top rim configured to connect the outer wall to the inner wall and enclose the series of spiral heat exchange chambers; 
an air intake port provided on a top portion of the cylindrical housing, wherein the air intake port is connected to the series of spiral heat exchange chambers; 
a base configured to retain a fire starter configured to ignite and burn the charcoal; 
a fan blower configured to be positioned in the air intake port such that blown air is configured to be directed through the series of spiral heat exchange chambers, wherein the directed air accelerates the burning of the charcoal; 
an airflow splitter positioned within the air intake port configured to split the directed air into multiple streams through at least two different spiral heat exchanger chambers of the series of spiral heat exchange chambers helping the charcoal to burn evenly; and, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 02/14/2022 are persuasive.  There is insufficient teaching, suggestion, or motivation to modify a prior art device in such a fashion as to meet the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DEEPAK A DEEAN/               Examiner, Art Unit 3762                         

/EDELMIRA BOSQUES/               Supervisory Patent Examiner, Art Unit 3762